DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 1/27/2022 has been entered.  Claims 1-7, 12-13, and 16-38 remain pending with claims 1-7, 12-13 and 16-26 withdrawn as being non-elected.  
Allowable Subject Matter
Claims 27-38 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the specific limitations of “a cap configured for placement on two adjacent solar module frames and a leg component extending from the cap in between two adjacent solar module frame” in the combination of claim 27 and “a pair of stops configured for placement in between and frictional engagement with two adjacent solar module frames” in the combination of claim 33 are not anticipated or made obvious by the prior art of record in the Examiner’s position.  The Examiner has considered the Applicant’s arguments with respect to independent claims 27 and 33 filed in the Remarks dated 10/14/2021 and has found them persuasive.  Specifically, the Examiner agrees that the prior art (Avinger, Simon and Benjamin) do not render claims 27 and 33 obvious since they are not configured to be used with the claimed solar module frames as required by claims 27 and 33.  Therefore, it is the Examiner’s position that the claims define over the prior art of record and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7, 12-13 and 16-26 directed to Groups II-III and Species I and III-VIII non-elected without traverse.  Accordingly, claims 1-7, 12-13 and 16-26 have been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632